Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00591-CV

                                        Zaid TOZI,
                                         Appellant

                                             v.

                                     RJ & SONS LLC,
                                         Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018CVF001538D2
                       Honorable Monica Z. Notzon, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings. It is
ORDERED that Appellant Zaid Tozi recover his costs of this appeal from Appellee RJ & Sons
LLC.

       SIGNED October 28, 2020.


                                              _____________________________
                                              Liza A. Rodriguez, Justice